Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-20, in the reply filed on 08/24/2022 is acknowledged.

Allowable Subject Matter
Claims 8-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of a nonreciprocal phased-array antenna, comprising: an array of resonant antennas a1, ..., an; a data network, which routes an outbound signal from the outbound port to each resonant antenna ai in the array of resonant antennas and while doing so imparts a phase shift ϕdi to the outbound signal, and which routes an inbound signal received at each resonant antenna ai to the inbound port and while doing so imparts a phase shift ϕdi to the inbound signal; a modulation network that feeds a modulation signal having a frequency fm to each resonant antenna ai in the array of resonant antennas, wherein the modulation network imparts a phase shift ϕmi to the modulation signal as the modulation signal is routed to a given resonant antenna ai; wherein during transmission, when an outbound signal is received at each resonant antenna ai, the outbound signal is upconverted based on the modulation signal to produce an upconverted signal having a frequency f0 +fm and a phase proportionate to ϕdi + ϕmi, and is radiated toward free space; and wherein during reception, when an inbound signal of frequency f0 + fm is received at each resonant antenna ai, the inbound signal is down-converted based on the modulation signal to produce a down-converted signal having a frequency f0 and a phase proportionate to -ϕmi, wherein after the down-converted signal passes through the data network to the inbound port, the down-converted signal has a phase proportionate to ϕdi - Pmi.  
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of a device that sends and receives signals through the nonreciprocal phased- array antenna; and the nonreciprocal phased-array antenna, which is coupled to the device, wherein the nonreciprocal phased-array antenna comprises: an array of resonant antennas a1, ..., an; a data network, which routes an outbound signal from the outbound port to each resonant antenna ai in the array of resonant antennas and while doing so imparts a phase shift ϕdi to the outbound signal, and which routes an inbound signal received at each resonant antenna ai to the inbound port and while doing so imparts a phase shift ϕdi to the inbound signal; and a modulation network that feeds a modulation signal having a frequency fm to each resonant antenna ai in the array of resonant antennas, wherein the modulation network imparts a phase shift ϕmi to the modulation signal as the modulation signal is routed to a given resonant antenna ai; wherein during transmission, when an outbound signal is received at each resonant antenna ai, the outbound signal is upconverted based on the modulation signal to produce an upconverted signal having a frequency f0 +fm and a phase proportionate to ϕdi + ϕmi, and is radiated toward free space; and wherein during reception, when an inbound signal of frequency f0 + fm is received at each resonant antenna ai, the inbound signal is down-converted based on the modulation signal to produce a down-converted signal having a frequency f0 and a phase proportionate to -ϕmi, wherein after the down-converted signal passes through the data network to the inbound port, the down-converted signal has a phase proportionate to ϕdi - ϕmi. 
Claims 9-16 depend from claim 8, claims 18-20 depend from claim 17 and are included in the allowable subject matter.
Karimian et al. (Nonreciprocal Beam Phased Array Antennas Based on Transistor Loaded Phase Shifters), Kirkpatrick et al. (US Patent No. 3,747,098), Lin (US 2013/0222056), Kishigami (US 2018/0088224), Jalali Mazlouman et al. (US 2018/0241122), Zhu (US 2019/0326664), Volkel (US 2020/0333431), Takahashi (US 2022/0200161) are all cited as teaching some elements of the claimed invention including a phased array antenna, an array of resonant antennas a1, …, an, a plurality of ports, a plurality of phase shifters, as well as, a data and modulation networks therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845